DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.

Response to Amendment
Amendments submitted 06-15-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (JP 2011068308 A) in view of Jordan Peters (US 20160086285 A1) and Ekonen (US 20190176833 A1).

REGARDING CLAIM 1, Aso discloses, a vehicle traffic data evaluation module comprising at least one processor configured via executable instructions to receive roadside unit logs comprising vehicle traffic data of multiple vehicles, (Aso: [0029] The traffic jam occurrence status confirmation device 14 is for acquiring information about the traffic status of the road on which the host vehicle is traveling, particularly the status of traffic jam occurrence. Specifically, the traffic congestion status confirmation device 14 is a VICS (Vehicle Information and Communication System) that displays traffic information received from FM multiplex broadcasting or an optical beacon transmitter on the road as a graphic or a character, or a mobile phone or the like. A system for acquiring road traffic information using a body communication system, other road-to-vehicle communication devices, vehicle-to-vehicle communication devices, and the like), create a geometric representation of a vehicle queue (Aso: [0035]), the vehicle queue comprising one or more segments (Aso: [0035]; [FIG. 4] the vehicle queue comprising one or more segments can be observed.), each segment comprising a set length (Aso: [0018]; also see figures 3, 4, and 6 for length), extract data of speed (Aso: [0037]), location (Aso: [0037]), aggregate extracted data with the geometric representation of the vehicle queue (Aso: [0035]; [FIG. 4] the vehicle queue comprising one or more segments can be observed.), assign a speed value of a basic safety message of a vehicle to a segment when the vehicle is identified to be located within the segment of the vehicle queue (Aso: [0004]; [0029]), detect a sequence of segments comprising assigned speed values (Aso: [0021-0022]; also see [0026-0027], [0040-0048], or [0011-0014]; [FIG. 3, 6, 8, 9]), and determine a vehicle queue length based on the set length of each segment (Aso: [0017-0018]; [0024]; [0039]; [FIG. 4] determine a vehicle queue length based on the set length of each segment can be observed.).
Aso does not explicitly disclose, the vehicle traffic data comprising basic safety messages.
However, in the same field of endeavor, Jordan Peters discloses, “[0019] FIGS. 10A and 10B are example user interfaces that may be used to notify a user of a road segment safety rating and/or potential alternate road segments, according to one or more aspects described herein”, for the benefit of providing a user with a safest route to avoid possible hazards, current traffic or traffic conditions, road conditions, or collisions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle travel control method disclosed by Aso to include safety messages taught by Jordan Peters. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user with a safest route to avoid possible hazards, current traffic or traffic conditions, road conditions, or collisions.
Aso in view of Jordan Peters discloses safety messages (see above). Aso in view of Jordan Peters does not explicitly disclose, wherein each basic safety message comprises a standardized set of data including location, speed, date, and time, recorded by the multiple vehicles; date and time from the basic safety messages.
However, in the same field of endeavor, Ekonen discloses, “[0006] receive a message indicative of a hazard and a hazard location through the wireless communications subsystem”; “[0017] These types of communications are often referred to as vehicle to vehicle (V2V) communications and vehicle to infrastructure (V2I) communications, respectively, or collectively, V2X communications. Finally, the vehicle 100 may also receive messages about road conditions or features of the road through other wireless communications networks 110, including cellular networks, wireless local area networks such as WiFi™ networks, short range wireless networks such as Bluetooth™ networks, or global positioning system (GPS) networks”; “[0022] Messages transmitted according to the DSRC standard may include a basic safety message (BSM) which contains information about the sending entity such as its location, heading, and speed, as well as a time stamp of the transmitted message”, for the benefit of record keeping for hazards associated with a location and time relevance associated with the transmission.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle travel control method disclosed by a modified Aso to include a location, heading, and speed, as well as a time stamp of the transmitted message taught by Ekonen. One of ordinary skill in the art would have been motivated to make this modification in order to keep records of hazards associated with a location and time relevance associated with the transmission.

REGARDING CLAIM 2, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 1, and further, Aso also discloses, issue a deceleration warning, the deceleration warning being distributed to the multiple vehicles when the multiple vehicles approach an end of the vehicle queue (Aso: [0031-0032]; [0037]; [0027]).

REGARDING CLAIM 3, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 1, and further, Aso also discloses, the geometric representation of a vehicle queue is created utilizing geographic information system (GIS) data or derivations of GIS data (Aso: [0035]; [FIG. 4] the geometric representation of a vehicle queue is created can be observed.).
Aso does not explicitly recite the terminology “geographic information system (GIS) data or derivations of GIS”. However, utilizing geographic information system (GIS) data or derivations of GIS data in the absence of an unanticipated result, resulting in an improvement to the applicable tech field, wherein the improvement is easily recognizable to one of ordinary skill in the art (paradigm shifting i.e. a significant measurable improvement), is a design choice and is not considered as a distinguishing feature differentiating the claimed element over the prior art, because the prior art discloses generating a geometric representation of a vehicle queue, which is the functional limitations of the claimed element.

REGARDING CLAIM 4, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 1, and further, Aso also discloses, each segment of the vehicle queue comprises a defined time-to-live (TTL) (Aso: [0026]; also see ¶'s [0034-0050]: The discussion in para. 0034-0050 discloses measuring a range, distance, and time/cycle (expression (2), 40044, FIG. 8) for vehicle 200 (jam tail) to progress to position 501 (jam head)(FIG. 3, 6, 8), which is the end of the current traffic jam (i.e., TTL)), and wherein the vehicle traffic data evaluation module is configured to invalidate the segment when the segment is without an assigned speed value and the TTL has expired (Aso: [0008]; [FIG. 7-9] invalidate the segment when the segment is without an assigned speed value can be observed.).

REGARDING CLAIM 5, limitations and motivations addressed, see claim 4, supra.

REGARDING CLAIM 11, limitations and motivations addressed, see claim 1, supra.

REGARDING CLAIM 12, limitations and motivations addressed, see claim 2, supra.

REGARDING CLAIM 13, limitations and motivations addressed, see claim 3, supra.

REGARDING CLAIM 14, limitations and motivations addressed, see claim 4, supra.

REGARDING CLAIM 15, limitations and motivations addressed, see claim 5, supra.

REGARDING CLAIM 20, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 11, and further, limitations and motivations addressed, see claim 11, supra; see Jordan Peters [0048] for hardware, firmware/software.

Claims 6-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (JP 2011068308 A) in view of Jordan Peters (US 20160086285 A1) and Ekonen (US 20190176833 A1) as applied to claims 1, 5, 11, and 15 above, and further in view of Meng (US 20210375129 A1).

REGARDING CLAIM 6, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 5, and further, Aso in view of Jordan Peters and Ekonen do not explicitly disclose, the vehicle traffic data evaluation module is configured to estimate a change of the length of the vehicle queue and to calculate the vehicle queue length based on the estimated change.
However, in the same field of endeavor, Meng discloses, [0045-0048]; [0103]; [FIG. 1(S3)] AI predicts Q, change of Q, and remaining time; also see [Claims 6 and 17], for the benefit of creating and predicting roadnet models to lower energy consumption, avoid redundant stops/starts one time per period per vehicle per road-segment, and with solitary wave technique for dissolving jam-core, suddenly-happened big queue, provide a serial continuity solution means for signal control to dissolve congestion core, early congestion, delay arrival of a large cluster of congestion, improve efficiency of traffic signal response.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle travel control method disclosed by a modified Aso to include queue change taught by Meng. One of ordinary skill in the art would have been motivated to make this modification in order to create and predict roadnet models to lower energy consumption, avoid redundant stops/starts one time per period per vehicle per road-segment, and with solitary wave technique for dissolving jam-core, suddenly-happened big queue, provide a serial continuity solution means for signal control to dissolve congestion core, early congestion, delay arrival of a large cluster of congestion, improve efficiency of traffic signal response.

REGARDING CLAIM 7, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 5, and further, Aso in view of Jordan Peters and Ekonen do not explicitly disclose, the vehicle traffic data evaluation module comprises a machine learning (ML) algorithm and is configured via executable instructions to estimate the length of the vehicle queue by implementing the machine learning (ML) algorithm utilizing historical data of vehicle queue lengths of a location.
However, in the same field of endeavor, Meng discloses, [0025-0028]; [0033] also see [0068], [0074], [0105], [0124] for AI/machine learning/neural-networks (the vehicle traffic data evaluation module comprises a machine learning (ML) algorithm)…motivation addressed, see claim 6, supra.

REGARDING CLAIM 8, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 1, and further, Aso in view of Jordan Peters and Ekonen do not explicitly disclose, a plurality of roadside units installed at different locations within a road network, each roadside unit comprising a wireless receiver and configured to collect, via the wireless receiver, the vehicle traffic data from the multiple vehicles travelling in the road network.
However, in the same field of endeavor, Meng discloses, see at least [0090-0094], motivation addressed, see claim 6, supra.

REGARDING CLAIM 9, Aso in view of Jordan Peters, Ekonen, and Meng remain as applied above to claim 8, and further, Meng also discloses, the vehicle traffic data evaluation module is configured to receive the vehicle traffic data from the plurality of roadside units (Meng: [0090-0094]) and determine the vehicle queue length in real time (Meng: [0025]; [0033]; [0124]).

REGARDING CLAIM 10, Aso in view of Jordan Peters and Ekonen remain as applied above to claim 1, and further, Jordan Peters also discloses, the vehicle traffic data comprising the basic safety messages are stored on a storage medium (Jordan Peters: [0027]).
Aso in view of Jordan Peters and Ekonen do not explicitly disclose, the vehicle traffic data evaluation module is configured to determine the vehicle queue length on demand.
However, in the same field of endeavor, Meng discloses, [ABS]; [FIG. 1(S2)].
In this case, P-neuron determine according to thresholds, is interpreted as "determine the vehicle queue length on demand". Because, neuro network makes the demand when deemed necessary.
Motivations addressed, see claim 6, supra.

REGARDING CLAIM 16, limitations and motivations addressed, see claim 6, supra.

REGARDING CLAIM 17, limitations and motivations addressed, see claim 7, supra.

REGARDING CLAIM 18, limitations and motivations addressed, see claim 9, supra.

REGARDING CLAIM 19, limitations and motivations addressed, see claim 10, supra.

Response to Arguments
Applicant's arguments, filed 06-15-2022, regarding the rejection of independent claims 1 and 11 under 35 USC §103 have been fully considered but they are not persuasive.
The Applicant has contended that the prior art of Aso (JP 2011068308 A) in view of Jordan Peters (US 20160086285 A1), in further view of Ekonen (US 20190176833 A1) does not disclose, receive roadside unit logs comprising vehicle traffic data of multiple vehicles, wherein each basic safety message comprises a standardized set of data including location, speed, date, and time, recorded by the multiple vehicles. The examiner respectfully disagrees. As cited above, Aso (JP 2011068308 A) in view of Jordan Peters (US 20160086285 A1), in further view of Ekonen (US 20190176833 A1) discloses:
Aso (JP 2011068308 A): [0029] “traffic information received from FM multiplex broadcasting or an optical beacon transmitter on the road as a graphic or a character, or a mobile phone or the like. A system for acquiring road traffic information using a body communication system, other road-to-vehicle communication devices, vehicle-to-vehicle communication devices, and the like” (receive roadside unit logs comprising vehicle traffic data of multiple vehicles).
Ekonen (US 20190176833 A1): [0022] “Messages transmitted according to the DSRC standard may include a basic safety message (BSM) which contains information about the sending entity such as its location, heading, and speed, as well as a time stamp of the transmitted message” (wherein each basic safety message comprises a standardized set of data including location, speed, date, and time, recorded by the multiple vehicles).
Because Aso (JP 2011068308 A) in view of Jordan Peters (US 20160086285 A1), in further view of Ekonen (US 20190176833 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claims 1 and 11 under 35 USC §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang (US 20190311614 A1): [0039-0040] ...In some embodiments, the vehicle data may include vehicle operation data collected from multiple sensors 113 coupled to different components of the vehicle platform 103 for monitoring operating states of these components, e.g., transmission, speed, acceleration, deceleration, wheel speed (Revolutions Per Minute—RPM), steering angle, braking force, etc. In some embodiments, the vehicle data may include moving direction, vehicle geolocation (e.g., GPS (Global Positioning System) coordinates) indicating geographic location of the vehicle platform 103, etc. In some embodiments, the vehicle data may include any data and information received by a transceiver (e.g. from other roadside units, other vehicles, any third-party server(s) 105, etc.). [0040] In some embodiments, the vehicle data may also include internal and external scene images captured by one or more image sensors 113 of the vehicle platform 103 and the image data associated with these images. In some embodiments, the image data may include an image timestamp indicating date and time when the image is captured...for the benefit of identifying  vehicles and roadside infrastructures, and determining their dynamics and status for determining a road link average speed, road link travel time, lane travel time, and lane average delay.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663